DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-10, 12, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neznal (Pub. No.: US 2020/0380335) in view of Moran (Pub. No.: US 2021/0089643).
Regarding claim 1: Neznal discloses A method comprising:
monitoring, by a sequence manager executed by a processor of a system, a sequence of transaction requests; (Neznal - [0028]: the recurrent neural network 118 monitors live commercial transactions such as in real time or in near-real time to detect anomalies in commercial transactions. [0038]: the recurrent neural network of FIG. 3 can be used to evaluate a commercial transaction data stream for anomalies); 
determining, by the sequence manager, that a transaction request in the sequence of transaction requests is anomalous (Neznal - [0035]: use of a trained recurrent neural network to identify commercial transaction anomalies);
However Neznal doesn’t explicitly teach, but Moran discloses:
in response to determining that the transaction request is anomalous, and before allowing the system to process the transaction request, providing, by the sequence manager, the sequence of transaction requests to a sequence emulator, wherein the sequence emulator attempts to verify an output of the sequence of transaction requests (Moran - [0027]: Referring to FIG. 1A, the untrusted source 10 issues a transaction for processing at step S101. The transaction is received at the external helper 50 and the execution manager 20 generates one or more emulators 40 at step S102. [0028]: the resultant system effects are monitored to detect the presence or absences of pre-defined events and/or internal state changes occurring at the emulated target environment which indicate undesirable behaviour and/or any other negative consequences arising from processing the transaction. [0025]: A transaction is one or more operations initiated by an entity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal with Moran so that one or more operations initiated by the untrusted source is verified. The modification would have allowed the system to improve security. 
Regarding claim 2: Neznal as modified discloses further comprising:
receiving, by the sequence manager, a notification from the sequence emulator that the output of the sequence of transaction requests cannot be verified; and in response to the notification, instructing, by the sequence manager, the system to deny processing of the sequence of transaction requests (Moran - [0051]: When a transaction has failed, then the untrusted source may be “banned”, such that the execution manager will reject all transactions from that source).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal with Moran so that proper action is taken for anomaly transactions. The modification would have allowed the system to improve security. 
Regarding claim 4: Neznal as modified discloses further comprising:
receiving, by the sequence manager, a notification from the sequence emulator that the output of the sequence of transaction requests can be verified; and in response to the notification, instructing, by the sequence manager, the system to allow processing of the sequence of transaction requests (Moran - [0054]: Assuming the transaction confidence value meets or exceeds a pre-determined transaction confidence threshold (TC), the external helper 50 may then transfer the transaction to each of the plurality of target environments).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal with Moran so that the transaction is processed for validated transactions. The modification would have allowed the system to improve security.
Regarding claim 6: Neznal as modified discloses wherein the sequence of transaction requests comprises a plurality of software transaction requests or a plurality of firmware transaction requests (Neznal - [0028]: the recurrent neural network 118 monitors live commercial transactions such as in real time or in near-real time).
Regarding claim 8: Neznal as modified discloses wherein monitoring, by the sequence manager, the sequence of transaction requests comprises monitoring, by the sequence manager, the sequence of transaction requests via a probe, wherein the probe comprises a hardware probe or a software probe (Neznal - [0031]: the recurrent neural network 118 is trained on a server such as 102, and is then distributed to one or more other serves, gateways, or other devices to monitor commercial data for anomalies).
Regarding claims 9-10, 12, 14 and 16: Claims are directed to system claims and do not teach or further define over the limitations recited in claims 1-2, 4, 6 and 8. Therefore, claims 9-10, 12, 14 and 16 are also rejected for similar reasons set forth in claims 1-2, 4, 6 and 8. 
Regarding claims 17 and 20: Claims are directed to computer readable medium claims and do not teach or further define over the limitations recited in claims 1 and 8. Therefore, claims 17 and 20 are also rejected for same rational as set forth in claims 1 and 8. 

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neznal (Pub. No.: US 2020/0380335) in view of Moran (Pub. No.: US 2021/0089643) and Fenton et al. (Pub. No.: US 2019/0057381, hereinafter Fenton).
Regarding claims 3 and 11: Neznal as modified doesn’t explicitly teach but Fenton discloses further comprising updating, by the sequence manager, a database to include the sequence of transaction requests with a label indicating that the sequence of transaction requests is associated with a vulnerability (Fenton - [0037]: This enriched data, when added to the real-time data, can indicate anomalous transactions have occurred. [0038]: Those indicators can be routinely updated and output back into the search database, to better detect anomalous transactions in streaming data in the future).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal and Moran with Fenton so that the anomalous indicator of transactions is updated into database. The modification would have allowed the system to better detect anomalous transactions in streaming data in the future.
Regarding claim 18: Neznal as modified discloses wherein the operations further comprise:
receiving a notification from the sequence emulator that the output of the sequence of transaction requests cannot be verified; in response to the notification, instructing the system to deny processing of the sequence of transaction requests (Moran - [0051]: When a transaction has failed, then the untrusted source may be “banned”, such that the execution manager will reject all transactions from that source);
	However, Neznal as modified doesn’t explicitly teach but Fenton discloses updating a database to include the sequence of transaction requests with a label indicating that the sequence of transaction requests is associated with a vulnerability (Fenton - [0037]: This enriched data, when added to the real-time data, can indicate anomalous transactions have occurred. [0038]: Those indicators can be routinely updated and output back into the search database, to better detect anomalous transactions in streaming data in the future).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal and Moran with Fenton so that the anomalous indicator of transactions is updated into database. The modification would have allowed the system to better detect anomalous transactions in streaming data in the future.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neznal (Pub. No.: US 2020/0380335) in view of Moran (Pub. No.: US 2021/0089643) and Kosuda (Pub. No.: US 2001/0051923).
Regarding claims 5 and 13: Neznal as modified doesn’t explicitly teach but Kosuda discloses further comprising updating, by the sequence manager, a database to include the sequence of transaction requests with a label indicating that the sequence of transaction requests is not associated with a vulnerability (Kosuda - [0064]: the customer information database DB includes the “attribute information of a plurality of account transactions” JD0. [0096]: the communication control section 102 makes access to the host terminal 200 via the LAN 400, the WAN 500, and the LAN 600, and sets 1 to the “transaction valid/invalid flag” in the “attribute information of a plurality of account transactions” JD0 shown in FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal and Moran with Kosuda so that a valid flag is set in the database if validation is confirmed. The modification would have allowed the system to improve the security (Kosuda - [0021]).
Regarding claim 19: Neznal as modified wherein the operations further comprise:
receiving a notification from the sequence emulator that the output of the sequence of transaction requests can be verified; in response to the notification, instructing the system to allow processing of the sequence of transaction requests (Moran - [0054]: Assuming the transaction confidence value meets or exceeds a pre-determined transaction confidence threshold (TC), the external helper 50 may then transfer the transaction to each of the plurality of target environments);
	However, Neznal as modified doesn’t explicitly teach but Kosuda discloses updating a database to include the sequence of transaction requests with a label indicating that the sequence of transaction requests is not associated with a vulnerability (Kosuda - [0064]: the customer information database DB includes the “attribute information of a plurality of account transactions” JD0. [0096]: the communication control section 102 makes access to the host terminal 200 via the LAN 400, the WAN 500, and the LAN 600, and sets 1 to the “transaction valid/invalid flag” in the “attribute information of a plurality of account transactions” JD0 shown in FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal and Moran with Kosuda so that a valid flag is set in the database if validation is confirmed. The modification would have allowed the system to improve the security (Kosuda - [0021]). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neznal (Pub. No.: US 2020/0380335) in view of Moran (Pub. No.: US 2021/0089643) and Ma et al. (Pub. No.: US 2020/0090022, hereinafter Ma).
Regarding claims 7 and 15: Neznal as modified doesn’t explicitly teach but Ma discloses wherein the sequence of transaction requests comprises a plurality of hardware transaction requests (Ma - [0171]: Transaction sequence 1800 may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, etc.), software (such as instructions run on a processing device), or a combination thereof).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neznal and Moran with Ma so that a sequence of transaction may be processed by hardware. The modification would have allowed the system to improve flexibility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willke (Patent No.: US  6,754,751) - Method And Apparatus For Handling Ordered Transactions
CHAMBEROT et al. (Pub. No.: US 2017/0364907) - Method for sending security information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437